Citation Nr: 0409547	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  03-18 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for claimed low back pain.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk





INTRODUCTION

The veteran served on active duty from July 1963 to July 1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by the RO.  

(This matter is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify the 
veteran and his representative if further action is required on 
his part.)  



REMAND

The veteran is seeking service connection for low back pain.  He 
essentially asserts that, in August 1965, he injured his back 
after falling approximately 4 feet and landing on his back.  
Additionally, in April 1966, the veteran complained of having low 
back pain after being ordered to carry wall lockers.  

The service records show that, beginning in August 1965, the 
veteran received treatment for tenderness in the L 4-5 region of 
the lower back.  The X-ray studies were found to be negative, and 
a heat therapy was prescribed.  

The Board notes that service medical records, dated in April 1966, 
show that the veteran received treatment for paravertebral muscle 
spasm in the lumber area.  

A January 2003 VA primary care note shows that, prior to his 
moving to New Hampshire, the veteran had several primary care 
visits. The last visit was reportedly in August 2002.  

The Board notes that the claims folder contains medical records 
from April 1997 to March 2000, and December 2002 to February 2003.  
The claims folder is missing any medical records from March 2000 
to December 2002.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  See 38 U.S.C.A. § § 
5100, 5102, 5103, 5103A, 5126 (West 2002).  

Under this law, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b).  

The assistance provided by VA will also include providing a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

In view of the missing VA treatment records discussed above, and 
the lack of a current VA examination addressing the veteran's low 
back complaints, the Board finds that additional evidentiary 
development is necessary before this case can be adjudicated.  

In particular, the Board believes that the March 2000 to December 
2002 treatment records must be obtained from the New Haven, 
Connecticut VA Medical Center (VAMC).  In addition, the Board also 
believes that a VA examination is necessary to determine the 
nature and etiology of the veteran's claimed low back disorder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps to contact the veteran 
and ask him to provide a list of the names and addresses of any 
additional doctors and medical care facilities (hospitals, HMOs, 
etc.), which have been treated him for problems related to low 
back pain.  He should be provided with release forms and asked 
that a copy be signed and returned for each health care provider 
the veteran identifies (except where VA has already made 
reasonable efforts to obtain the records from a particular 
provider).  If these records cannot be obtained and there is no 
affirmative evidence that they do not exist, the RO should inform 
the veteran of the records that could not be obtained, including 
what efforts were made to obtain them.  

2.  The RO should obtain all available VA examination treatment 
records from the New Haven VAMC for the period from March 2000 to 
December 2002.  In addition, the RO should obtain all available VA 
examination records, from February 2003 onward, from the White 
River Junction VAMC.  

3.  Once the aforementioned records have been gathered, the RO 
should arrange for the veteran to undergo a VA examination for the 
purpose of determining the nature and likely etiology of the 
claimed low back problem.  The examiner should determine whether 
or not the veteran has a current low back disability.  All 
necessary tests and studies should be conducted, and the examiner 
should review the results of any testing prior to completion of 
the report.  The claims folder must be provided to the examiner 
for review in conjunction with the examination.  The examiner must 
annotate the examination report that the claims file was in fact 
made available for review in conjunction with the examination.  If 
a low back disability is found, the examiner should offer an 
opinion as to the most likely date of the onset of the 
demonstrated low back disorder.  The examiner shall also indicate 
whether it is at least as likely as not that the veteran has 
current low back disability due to disease or injury in service.  
The examiner should clearly outline the rationale for any opinion 
expressed and all clinical findings should be reported in detail.  

4.  After the development requested above has been completed to 
the extent possibly, the RO should again review the record.  If 
the benefit sought on appeal remains denied, the appellant and 
representative, if any, should be furnished a Supplemental 
Statement of the Case and given the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  




